Citation Nr: 0908698	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  99-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder to include third degree heart block, cardiomyopathy, 
and sinus bradycardia.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney At 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1981 
and from June 1982 to September 1983.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a November 2005 Board Remand.  This matter was 
originally on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Veteran presented testimony at a September 2007 hearing 
before a Decision Review Officer at the RO and a July 2005 
Board hearing before the undersigned Veterans Law Judge by 
videoconference related to the issue on appeal.  The 
transcripts of the hearings are associated with the claims 
file and have been reviewed. 

In September 2008, the Board requested an expert medical 
opinion from a VA cardiologist, Dr. R.D.A., in order to 
address various questions involved in the Veteran's appeal 
and the VHA opinion was received in October 2008.  The Board 
provided the Veteran and his representative with a copy of 
the opinion in November 2008 and advised him that he had 60 
days to submit further argument and evidence in support of 
his claim.  The correspondence to the veteran was returned to 
the Board by the postal authorities with the designation 
"FORWARDING TIME EXPIRED."  


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's cardiovascular disorder is related to active 
military service or that it manifested to a compensable level 
within one year of discharge.  


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by active military service and is not presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In April 2003 correspondence, the RO apprised the Veteran of 
the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  In that regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claim. The RO 
also explained that VA may be able to pay the Veteran from 
the date his claim was received if the requested information 
or evidence was received within one year from the date of the 
letter and VA decided that the Veteran was entitled to 
benefits.  The RO further explained what evidence VA would 
obtain on the Veteran's behalf in support of the claim.   

While the April 2003 VCAA notice letter did not address the 
element of degree of disability and the Veteran was not 
otherwise advised of such element prior to the February 2004 
denial of his claim, such notice defect is harmless error.  
The Veteran was advised how VA assigns disability ratings in 
March 2006 correspondence was subsequently readjudicated.  

The Board further observes that the RO provided the Veteran 
with a copy of the February 2004 rating decision, the April 
2005 Statement of the Case (SOC), and the June 2007 and 
November 2007 Supplemental Statements of the Case, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a medical examination and medical opinion in 
connection with his claim.  As noted above, a VHA opinion has 
also been obtained.  Social security records are included in 
the record.  Furthermore, service treatment records are of 
record and relevant post-service treatment records (VA and 
private) identified as relevant to the claim have been 
obtained, to the extent possible, and are also associated 
with the claims folder.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  The Board further finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as cardiovascular disease to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Although the Veteran has repeatedly asserted that his claimed 
disorder is the result of military service, the record 
reflects that he lacks the requisite medical expertise to 
diagnose his disorder or offer a competent opinion regarding 
its cause.  Thus, competent medical evidence showing that the 
Veteran's claimed disorder is related to service is required.  

Analysis 

The Veteran contends that his cardiovascular disorder was 
caused by a viral syndrome contracted during his period of 
active military service to include his service in Japan.  

The Board notes that the Veteran's service treatment records 
show that he was treated for a viral syndrome in July 1979.  
Service records also indicate that the Veteran had service in 
Japan from approximately January 1983 to July 1983.     

The medical evidence also shows that the Veteran currently 
suffers from a cardiovascular disorder.  The Board notes that 
the March 2006 heart examination report notes impressions of 
cardiomyopathy and sinus node dysfunction after examination 
of the Veteran and review of the claims folder.  
Specifically, the March 2006 VA heart examiner explained that 
the Veteran had definite cardiomyopathy seen on repeated and 
thorough examinations and a thorough chart review revealed 
definite evidence of sinus node dysfunction requiring a 
pacemaker; however, the examiner wrote that he found no 
definitive evidence for true third degree heart block ever 
being present.    

Nevertheless, the evidence does not show that the Veteran's 
current cardiovascular disorder is related to active service 
or that it manifested to a compensable degree within a year 
of discharge.  The service treatment records contain no 
finding of a cardiovascular disorder.  Indeed, the Veteran 
reported at the September 2007 RO hearing that he was not 
aware that he had a heart problem until 1993 and the earliest 
finding of a cardiovascular disorder of record is dated in 
1993, approximately 10 years after the Veteran's discharge 
from service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Furthermore, the Board referred this case for a VHA opinion 
in September 2008 due to what seemed to be conflicting 
statements in the opinion offered by the March 2006 VA heart 
examiner.  Upon review of the record, the reviewing 
cardiologist, Dr. R.D.A., concluded that he was unable to 
find any objective evidence to suggest that the Veteran's 
current cardiovascular problems were related to service.  In 
addressing the assertion by the Veteran's mother that she was 
told by a cardiologist that the Veteran had Kawasaki Disease 
when treated for cardiac problems in 1993, Dr. R.D.A. 
explained that Kawasaki Disease was a disease of infants and 
children of unknown etiology and, moreover, there was no 
objective evidence that the Veteran had Kawasaki disease as 
it was not seen on the biopsy performed at the private 
hospital in 1993.  Dr. R.D.A. also explained that there was 
no evidence of service connection for cardiomyopathy because 
the Veteran had no symptoms to suggest restrictive 
cardiomyopathy before or after his admission to the private 
hospital and current data confirmed an enlarged left 
ventricle with a mild reduction in EF many years after the 
1993 hospitalization.  Dr. R.D.A. additionally explained that 
there were many causes for sick sinus syndrome (i.e., sinus 
node dysfunction) and degenerative causes were unlikely in 
the Veteran's case; however, evidence of the Veteran's 
respiratory infection approximately three weeks prior to his 
admission to the hospital indicated that an inflammatory 
process in or around the sinus node was certainly feasible at 
that time.  Dr. R.D.A. further commented that we would never 
know for certain what caused the sick sinus syndrome but he 
could find no evidence of service connection.  Dr. R.D.A. 
then stated that he could find no objective evidence to 
suggest that the viral syndrome that the Veteran had in 
service was in any way related to his current cardiovascular 
problems.  As Dr. R.D.A. provided a sound rationale for his 
opinion based on a thorough review of the claims folder and 
has expertise in the area of cardiology, the Board affords 
his opinion great probative value.  

The Board recognizes that the Veteran reported in his 
February 2002 claim that his former treating physician (Dr. 
A.W.) previously had told him after implantation of his 
pacemaker that his cardiovascular disorder was due to a viral 
disease contracted in Southeast Asia in the service.  He 
later reported in a June 2004 statement that Dr. A.W. had 
identified the virus as being endemic to Japan.  However, a 
review of the record reveals that no medical opinion from 
A.W. is included in the record.  The Veteran's account of 
what a health care provider purportedly said, filtered as it 
is through a lay person's sensibilities, does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, it can be afforded no probative value.  

In further regard to the February 2004 statement by the 
Veteran's mother who is reportedly a registered nurse 
referenced above, it is noted that she wrote that she spoke 
with Dr. A.W. when the Veteran was initially hospitalized and 
diagnosed with a heart disorder and he told her that the 
Veteran had restrictive cardiomyopathy due to Kawasaki virus 
found on biopsy and had subsequent hardening of the 
pericardium.  The Veteran's mother indicated that the 
Veteran's heart disorder was related to service in said 
correspondence.  Although the Veteran's mother is considered 
competent to render an opinion regarding the relationship 
between the Veteran's claimed cardiovascular disorder and 
service, her opinion is afforded less probative value than 
the one offered by Dr. R.D.A because he has a greater level 
of expertise in the area of cardiovascular disorders and 
based his opinion on review of the entire claims folder to 
include the opinion of the Veteran's mother.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).   
  
As the probative medical evidence shows that the Veteran's 
current cardiovascular disorder did not manifest until 
approximately a decade after service and is not otherwise 
shown to be related to service, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim and service connection for a cardiovascular disorder to 
include third degree heart block, cardiomyopathy, and sinus 
bradycardia is not warranted on either a direct or 
presumptive basis.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a cardiovascular 
disorder to include third degree heart block, cardiomyopathy, 
and sinus bradycardia is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


